Case 3:21-cv-00810-MCR-EMT Document 2 Filed 05/27/21 Page1of1
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating

®JS 44 (Rev. 12/07)

the civil docket sheet.

(SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

 

I. (a) PLAINTIFFS
SHENIA MARTIN

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorney’s (Firm Name
Odom & Barlow,

Address, and Telephone N

P.A.

1800 North "E" Street

Pensacola, Florida 32501

Santa Rosa

umber)

(850) 434-3527

DEFENDANTS

NOTE:

Attorneys (If Known)

 

BEACHSIDE BINGO, INC.; RONALD D. STROBO; 5147
DOGWOOD CHARITABLE GROUP, INC. IRREVOCABLE TRUST;
and W.D. BASS & COMPANY, P.A.
County of Residence of First Listed Defendant

(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
LAND INVOLVED.

 

II. BASIS OF JURISDICTION

(Place an ‘

“X” in One Box Only)

 

(For Diversity Cases Only)

il. CITIZENSHIP OF PRINCIPAL PARTIES (lace an “X” in One Box for Plaintiff

and One Box for Defendant)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

O11 US. Government M3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State 01 G1 Incorporated er Principal Place o4 04
of Business In This State
O02 US. Government O 4° Diversity Citizen of Another State O 2 © 2 Incorporated and Principal Place gos 05
Defendant (Indicate Citizenship of Parties in Item Ill) of Business In Another State
Citizen or Subject of a O3 © 3. Foreign Nation o6 06
Foreign Country
I¥. NATURE OF SUIT (Place an “X” in One Box Only
[ CONTRACT. TORTS FORFEITURE/PENALTY. BANKRUPTCY OTHER STATUTES |
0 110 Insurance PERSONAL INJURY PERSONALINJURY = {0 610 Agriculture 422 Appeal 28 USC 158 1 400 State Reapportionment
© 120 Marine OG 310 Airplane O 362 Personal Injury - © 620 Other Food & Drug O 423 Withdrawal O 410 Antitrust
0 130 Miller Act O 315 Airplane Product Med. Malpractice © 625 Dmg Related Seizure 28 USC 157 GO 430 Banks and Banking
0 140 Negotiable Instrument Liability O 365 Personal Injury - of Property 21 USC 881 © 450 Commerce
1 150 Recovery of Overpayment [7 320 Assault, Libel & Product Liability 0 630 Liquor Laws [__PROPERT Y RIGH TS | 460 Deportation
& Enforcement of Judgment Slander 1 368 Asbestos Personal 0 640 R.R. & Truck O 820 Copyrights © 470 Racketeer Influenced and
151 Medicare Act O 330 Federal Employers’ Injury Product 0 650 Airline Regs. 7 830 Patent Corrupt Organizations
0 152 Recovery of Defaulted Liability Liability 1 660 Occupational OF 840 Trademark © 480 Consumer Credit
Student Loans G 340 Marine PERSONAL PROPERTY Safety/Health © 490 Cable/Sat TV
(Excl. Veterans) 345 Marine Product O 370 Other Fraud 690 Other 1 810 Selective Service
1 153 Recovery of Overpayment Liability O 371 Truth in Lending LABOR SOCIAL SECURITY 1 850 Securities/Commodities/
of Veteran’s Benefits © 350 Motor Vehicle 1 380 Other Personal i 710 Fair Labor Standards 0 861 HIA (1395ff) Exchange
0 160 Stockholders’ Suits © 355 Motor Vehicle Property Damage Act 1 862 Black Lung (923) © 875 Customer Challenge
0 190 Other Contract Product Liability © 385 Property Damage O 720 Labor/Mgmt. Relations [0 863 DIWC/DIWW (405(g)) 12 USC 3410
0 195 Contract Product Liability } 360 Other Personal Product Liability 1 730 Labor/Mgmt.Reporting | 864 SSID Title XVI © 890 Other Statutory Actions
0 196 Franchise Injury & Disclosure Act 1 865 RSI (405(g)) © 891 Agricultural Acts
[ REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS _|0) 740 Railway Labor Act FEDERAL TAX SUITS | 892 Economic Stabilization Act
© 210 Land Condemnation OF 441 Voting [J =510 Motions to Vacate =| 790 Other Labor Litigation © 870 Taxes (U.S, Plaintiff © 893 Environmental Matters
© 220 Foreclosure O 442 Employment Sentence (1 791 Empl. Ret. Inc. or Defendant) 894 Energy Allocation Act
O 230 Rent Lease & Ejectment | 443 Housing/ Habeas Corpus: Security Act 0 871 IRS—Third Party ( 895 Freedom of Information
0 240 Torts to Land Accommodations ( 530 General 26 USC 7609 Act
245 Tort Product Liability O 444 Welfare (I 535 Death Penalty IMMIGRATION O 900Appeal of Fee Determination
O 290 All Other Real Property | 445 Amer. w/Disabilities- [7 540 Mandamus & Other | 462 Naturalization Application Under Equal Access
Employment OF 550 Civil Rights 0 463 Habeas Corpus - to Justice
446 Amer. w/Disabilities- [71 555 Prison Condition Alien Detainee 950 Constitutionality of
Other 0 465 Other Immigration State Statutes
© 440 Other Civil Rights Actions

 

V. ORIGIN (Place an “X” in One Box Only) ; ; Appeal to District
&1 Original [1 2 Removed from C1 3. Remanded from 1 4 Reinstatedor Ol 5 pansiored from 4 6 Multidistrict CO 7 v ge om
Proceeding State Court Appellate Court Reopened another district Litigation He SITALS,
(specify) Judgment

 

VI. CAUSE OF ACTION

VII. REQUESTED IN
COMPLAINT:

 

O CHECK IF THIS IS A CLASS ACTION
UNDER F.R.C.P. 23

VII. RELATED CASE(S)

IF ANY

(Sce instructions)

"JUDGE

DEMAND §

T. Kent Wetherell, II

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
29 U.S.C. § 201, et seq.

Brief description of cause:
Violation of Fair Labor Standards Act -- Minimum Wages & Overtime Compensation

CHECK YES only if demanded in complaint:

JURY DEMAND:

MW Yes No

3:20cv5904
DOCKET NUMBER 3: 20cV5905

 

 

DATE

SIGNATURE OF ATTORNEY OF RECORD
s/Bradley S. Odom

3:20cv5966

 

FOR OFFICE USE ONLY

RECEIPT #

AMOUNT

APPLYING IFP

JUDGE

MAG. JUDGE
